Citation Nr: 0423907	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-40 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amount of $1,616.02 plus interest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 1994 decision by the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2000, a hearing was held at the RO before C.W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this case and was designated by the Chairman 
of the Board to conduct that hearing.  38 U.S.C.A. § 7102(b) 
(West 2002).  The Board remanded this case to the Committee 
in October 2000 for further development.


FINDINGS OF FACT

1.  VA attempted in good faith to assist the veteran in 
bringing his loan current and to counsel him in alternatives 
to foreclosure, but the veteran's failure to cooperate 
precluded VA from developing a realistic and mutually 
satisfactory arrangement for curing the default.

2.  The veteran defaulted on his VA guaranteed home loan 
resulting in his indebtedness to the United States Government 
in the amount of $1,616.02 plus interest.

3.  The veteran was solely responsible for the creation of 
his debt.

4.  Repayment of the debt would not cause undue hardship to 
the veteran or his family by depriving them of the basic 
necessities of life.

5.  Recovery of the indebtedness would not defeat the purpose 
for which benefits were intended as the veteran currently 
resides in a home supported by a VA home loan guaranty.

6.  Failure to make restitution would result in an unfair 
gain to the veteran as he earned income and tax benefits 
while renting the subject property, has retained rental 
proceeds that were not applied to the defaulted loan, and the 
United States Government has incurred a loss of $1,616.02 
plus interest as a result of the default.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on his VA home loan guaranty.


CONCLUSIONS OF LAW

1.  The loan guaranty indebtedness to VA in the amount of 
$1,616.02 plus interest was validly created.  38 U.S.C.A. 
§ 3732(a)(4)(A) (West 2002); 38 C.F.R. §§ 36.4323, 36.4278(h) 
(2003). Buzinski v. Brown, 6 Vet. App. 360, 369 (1994).

2.  Recovery of loan guaranty indebtedness to VA in the 
amount of $1,616.02 plus interest would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302(c) (West 
2002); 38 C.F.R. §§ 1.964, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Summary

On January 13, 1981, the veteran obtained a VA guaranteed 
loan for the purchase of real estate in Tampa, Florida.  The 
mortgage was in the amount of $28,500 with a VA guaranty for 
60% of the mortgage note.  At that time, the veteran was 
employed as a Clerk I with Tampa General Hospital with 
reported monthly gross income of $863.20 based upon an hourly 
pay rate of $4.98.  His wife was employed as a keypuncher for 
the Imperial Oil Company with reported monthly gross income 
of $609.38 based upon an hourly pay rate of $3.75.  Their 
debt obligations totaled $4,399.49 with a monthly payment 
obligation of $289.13.  The monthly mortgage payment was 
fixed at $326.44 with a 13.5% rate of interest.  On his 
"APPLICATION FOR HOME LOAN GUARANTY" (VA Form 26-1802a, the 
veteran certified under signature acknowledgement of the 
following advisement:

As a GI home loan borrower you will be legally 
obligated to make the mortgage payments called 
for by your mortgage loan contract.  The fact 
that you dispose of your property after the 
loan has been made WILL NOT RELIEVE YOU OF 
LIABILITY FOR MAKING THESE PAYMENTS.

Some GI home buyers have the mistaken 
impression that if they sell their homes when 
they move to another locality, or dispose of 
it for any other reason, they are no longer 
liable for the mortgage payments and that 
liability for these payments is solely that of 
the new owners.  Unless you are able to sell 
the property to a credit-worthy obligor, who 
is acceptable to the VA and who will assume 
the payment of your obligation to the lender 
and the Veterans Administration, you will not 
be relieved from liability to repay any 
guaranty claim which the VA may be required to 
pay your lender on account of default in your 
loan payments.  The amount of any such claim 
payment will be a debt owed by you to the 
Federal Government.  This debt will be the 
object of established collection procedures.

Payment of the loan in full ordinarily is the 
way in which continuing liability on a 
mortgage note is ended.  Therefore, if you 
expect to move from this home and should you 
be unable to sell it with the purchaser 
obtaining new financing to pay off your loan, 
you should understand that you may continue to 
be liable to the holder of your mortgage and 
to the Veterans Administration.

In December 1992, VA received a "NOTICE OF DEFAULT" (VA 
Form 26-6850) from the mortgage holder that the veteran had 
been in default of his home loan since September 1, 1992.  
This form noted the veteran to be living at an address other 
than that of the mortgaged property.  There were noted to be 
13 letter and 5 telephone contacts with the veteran a summary 
of which is located at the bottom of the form.  The veteran 
reported monthly income of $2,723.16 and monthly obligations 
of $2,717.00.  It was noted that a payment had been received 
on September 30, 1992.  The back of this VA Form 26-6850, 
which is continued on a VA Form DMS1-VANOI, includes the 
following transcription of contacts with the veteran by a VA 
loan service representative:

04 DEC 1992
Spoke to Mrs.  She said he has made 
arrangements 11/2 until current, she said they 
will be able to keep plan.  Property is 
rented, was damaged by previous renters, had 
to repair and make a couple of rent payments.  
House is now re-rented. 
12-9-92
[The veteran'] LMTC
DEC 10 1992
Called [the veteran], who is working 70 
hrs./wk @ 2 jobs.  This is rental prop - he 
spent $2k repairing after last tenant - now 
rented 2/3 mo. @ $360.  He lives in _____, 
also in default - Nations Banc has him on 
11/2/mo. to catch up that loan.
He griping because [the mortgage holder] 
won't refi.  Told him (1) rented property, 
and (2) loan must be current.
He admits overobligated for his plan on this 
loan.  If that's the case, he should sell now 
- but she won't agree.  Nothing more for VA 
to do @ this point.
DEC 11 1992
[The veteran] called again, after offering 
[the mortgage holder] 1 pmt., w/ they denied.  
They gave him till 12/18 to make arrgmts.  
Will I call + ask them to accept one pmt.  
No.  
He said had prop on mkt 5 times already (!) 
but no one interested.  Suggested he try 
again.  He has a lot of credit card debts but 
she won't go to C.C.C.  They're to talk this 
wkend.  
DEC 15 1992
[The veteran] called - said [the mortgage 
holder] told him must have 2 by 12/18, or 
resolution.  He offered 1 by 12/18 + another 
by 12/31 (borrowing funds), w/ she declined.  
He said he can pay 11/2/mo.
See NOI (Notice of Intent). 

11 DEC 1992 - 222 @ 9/14/93
15 DEC 1992 - no answer 7:45 am/ mailgram
DEC 16 1992
Told him no plan poss. W/out financ. stmt. 
showing he can pay 11/2 - and then [the 
mortgage holder] may not accept.  He sulking, 
doesn't want to put stmt. together, said a 
man @ VA told him yesterday that I would 
allow him plan, no prob.
Told him no plan if he can't give me this 
info.
1-15-93 To atty. for F/C
FEB 19 1993 265/26F on C/C 2/4/93

On December 10, 1992, VA received a "NOTICE OF INTENTION TO 
FORECLOSE" (VA Form DMS1-VANOI) from the mortgage holder 
indicating that the veteran had been in default of his home 
loan since September 1, 1992.  There was a total delinquency 
of $1,528.00 reported.  It was deemed by the mortgage holder 
that the possibilities of curing the default had been 
exhausted, and that foreclosure was to proceed in 30 days.

On March 4, 1993, a VA loan service representative prepared a 
"REFUNDING/EQUITY REVIEW WORKSHEET" (VA Form 26-8922) 
indicating the reason for the veteran's default to be 
"Overobligated."  It was indicated that both the mortgage 
holder and VA had contacted the veteran.  The veteran was 
deemed unwilling to cooperate with VA and the servicer to 
reinstate the loan, his ability to maintain monthly loan 
payments was "UNKNOWN," and the likelihood of him resuming 
payments in the foreseeable future was answered in the 
negative.  The servicer had refused forbearance, and the 
veteran was not deemed desirous of retaining the property.  
It was the loan service representative's opinion that 
refunding was not recommended as it was not in the best 
interests of VA. 

On March 19, 1993, the veteran's attorney sent a letter to 
the mortgage holder's counsel requesting a repayment program 
on the mortgage loan.  It was alleged that, in March 1992, 
the tenants of the property stopped paying rent, and could 
not be evicted until June 15, 1992.  The veteran was forced 
to spend in excess of $2,300 to repair damages to the 
premises, and had been able to lease the property beginning 
in August 1992 and was "being paid rent timely."  However, 
he had fallen three months behind on the mortgage until 
December 1992 and January 1993 when the mortgage holder 
returned "certain checks."  It was further alleged that, in 
February 1993, the veteran sent a certified check for 
$1,967.12 which should have brought him current, but that the 
mortgage holder was claiming $4,600.  The veteran requested a 
six month repayment program.

On March 30, 1993, VA notified the veteran of the pending 
foreclosure and his options to resolve the matter as follows:

IMPORTANT NOTICE
(Please read carefully)

Dear [veteran],

The holder of your mortgage is taking action 
to foreclose your home loan.

Time is running out.  If you wish to save your 
property, you must act quickly.  Get in touch 
with the company to whom you make monthly 
payments and arrange to pay the delinquent 
installments and reinstate the loan.  If 
reinstatement of the loan is not possible, 
your alternative is to sell the property 
before the foreclosure is held.

An appraisal of the property will be scheduled 
to be made by a qualified appraiser to 
determine its current market value.  The value 
may be sufficient to cover the outstanding 
loan indebtedness, foreclosure expenses, and 
costs of disposition, however, if it is not, 
you and all persons liable for payment of the 
loan will be jointly and severally indebted to 
the Government for the claim VA will be 
required to pay under the loan guaranty.

It is possible you may ultimately owe the 
Government many hundreds of dollars unless you 
act promptly to protect your interests.  We 
urge you to do your utmost to prevent 
foreclosure and return this loan to good 
standing.

In May 1993, the veteran contacted VA and asserted that the 
mortgage company had refused his payment of $1,967.12 sent on 
February 5, 1993.  VA contacts with the mortgage company 
later that month reported that the $1,967.12 check was short 
of the balance due by $2,402.55 plus fees and costs, and that 
the check was returned to the veteran.  It was noted that the 
veteran had never submitted enough money to reinstate the 
loan.

On September 7, 1993, the Circuit Court, in and for 
Hillsborough County, granted final judgment of foreclosure in 
favor of the mortgage holder.  On October 12, 1992, the 
subject property proceeded to foreclosure sale with the 
mortgage holder being the successful bidder at $31,398.23.  
In November 1993, VA notified the mortgage holder that there 
would be no conveyance of the property to VA.

VA performed an accounting of the veteran's home guaranty 
loan in January 1994.  As of August 1, 1992, the loan had an 
outstanding principle balance of $26,595.75.  There was 
$4,026.63 of additional interest expenses and advances to 
cutoff of $4,026.63 until September 14, 1993.  The maximum VA 
guaranty amount was $17,100.00.  Additional advances and 
liquidation expenses on or after cutoff amounted to $2,027.84 
resulting in a total indebtedness of $32,739.27.  The proceed 
of the sale was $31,398.23.  The net amount payable was 
$1,341.04 with and additional $275 in debits and $.02 in 
credits.  The net claim payable was $1,616.02.

A Financial Status Report (VA Form 20-5655) (hereinafter 
"FSR"), submitted by the veteran in June 1994, indicated 
that the veteran held warehouse employment with a monthly 
gross salary of $1,386.67 and a net take home pay of 
$1,025.19 following deductions for taxes and insurance.  His 
spouse worked in data entry at Nations Bank with a monthly 
gross salary of $1,309.47 and a net take home pay of 
$1,066.86 following deductions for taxes and insurance.  They 
reported average monthly expenses of $854.20 for rent or 
mortgage payments, $200 for food, $270 for utilities and 
heat, $156.86 for phone service; $120 for gasoline and oil; 
$75.55 for automobile insurance and $90 for life insurance.  
The installment contract payments were listed as follows:



NAME AND 
ADDRESS 
OF 
CREDITOR
DATE AND 
PURPOSE 
OF DEBT
ORIGINAL 
AMOUNT 
OF DEBT
UNPAID 
BALANCE
AMOUNT 
DUE 
MONTHLY
AMOUNT 
PAST DUE
Nations 
Bank ..
VA 
Mortgage 
$78,800.
00
$76,254.
72
$854.20


(Tax 
Collecto
r)
Property 
tax
205.17
100
Paid 
quarterl
y
17.10

SunCoast
Personal 
Line
2,500.00
2,129.88
80.00

Sears
Credit 
Card
1,099.00
1,024.07
50.00

Home 
Depot
Credit 
Card
300.00
128.20
50.00

PayCo
Hospital 
Bill
1,400.00
321.00
25.00
25.00
(A.W.)
Doctor 
Bill
197.00
12.20
12.20
12,20
Montgome
ry Ward
Credit 
Card
850.00
423.42
(Paid 
50.00)
24.00

(J.D.)
2nd 
Mortgage
5271.50
5000.00

5000.00
(ITT) 
HFC
Loan
2,500.00
1057.91
92.00
346.00
Ford 
Motor 
Credit
Auto 
Loan
12,189.6
0
9,650.10
253.95

1st 
Commerci
al 
Credit
5.04 
Acres 
Woodland
10,000.0
0
6,000.00
89.00

First 
Union 
Bank 
Card
Credit 
Card
2,800.00
2,605.23
79.00

Barnett 
Bank
Credit 
Card
5,000.00
4,626.83
(Pd 
108.00
97.00)

CitiBank
Credit 
Card
3,100.00
2,661.16
102.03

Nations 
Bank
Credit 
Card
2,700.00
2,673.03
70.00

(J.V.)
Doctor 
Bill
55.00
55.00 
Negotiat
ing
55.00
Hemorrho
id 
Clinic ...
Surgery
1,707
796.50
Negotiat
ing
796.50

The veteran claimed total debts of $115,519.25 with monthly 
payments of $1,932.48.19, and past due amounts of $6,234.70.  
They had total assets of $95.797.50 based upon $57.50 of cash 
in bank and hand, $7,200 on resale value of two automobiles, 
$540 in stocks and other bonds, $80,000 in real estate owned, 
and $6,000 on resale value of land owned.

In October 1995, the veteran appeared and testified to the 
Committee that he initially bought the property in question 
with the intent to make it his primary residence.  He lived 
on the premises for approximately seven years prior to 
purchasing a bigger home as a primary residence.  He had 
tried to sell the property in question, but he could not find 
a purchaser.  He was advised by VA that renting the property 
would be proper, and was able to do so until his tenant lost 
her job and stopped paying rent in early 1992.  It took him 
several months to evict her and, upon repossession of the 
property, he discovered extensive damage which required an 
investment of $2,300.  He was required to pay three months' 
worth of mortgage payments by credit card.  He had new 
tenants for the property in September 1992 who paid 11/2 months 
security.  He went into default with the mortgage company at 
this time, and used the security deposit to pay for some more 
repairs.  He asserted that the new tenants only paid for two 
months rent and had to be evicted.  The mortgage company had 
refused his offer to bring the loan current.  He indicated 
that some of his financial problems stemmed from his spouse's 
spending habits.  He complained that VA refused to assist him 
with the mortgage company negotiations.  He indicated that VA 
also failed to refund on the basis that the property was no 
longer his primary residence.  He claimed that he had 
responded to VA's request to submit an FSR prior to the 
foreclosure of his property.  He also claimed an inability to 
pay the debt owed to VA.

A May 1996 RO letter to the veteran explained the results of 
the audit and validity of the debt as follows:

We have your letter asking us to explain your 
debt of $1,616.02.  You owe this money because 
the mortgage payments were not paid as agreed.

VA guaranteed your loan with the lender when 
you bought your home on January 13, 1981.  
This means that if the lender foreclosed, VA 
would pay a claim up to $17,000.00.  The 
following information will help you understand 
why you owe the money:

What You Owe VA

Principal Balance			$26,595.75
Accrued Interest			$  4,026.64
Foreclosure Costs			$  2,391.88
TOTAL				$33,014.27

Minus Credits &
Proceeds From Sale			$31,398.25

YOUR DEBT TO VA		$  1,616.02

What You Need to Know

Your debt will increase at the rate of three 
percent (3%) a year on the unpaid balance.

An FSR, prepared by the veteran in February 1996, indicated 
that the veteran held warehouse employment with a monthly 
gross salary of $1,435.20 and a net take home pay of 
$1,022.01 following deductions for taxes and insurance.  He 
had an additional income of $277.76 for a total net monthly 
income of 1,299.77.  His spouse worked in customer relations 
at Nations Bank with a monthly gross salary of $1,386.66 and 
a net take home pay of $1,077.49 following deductions for 
taxes and insurance.  They reported average monthly expenses 
of $866.10 for rent or mortgage payments, $240 for food, 
$267.94 for utilities and heat, $80 for phone service; $85.45 
for automobile insurance; $90 for life insurance; $100 for 
gasoline and $845.09 for payments on installment contracts.  
The installment contract payments were listed as follows:


NAME AND 
ADDRESS 
OF 
CREDITOR
DATE AND 
PURPOSE 
OF DEBT
ORIGINAL 
AMOUNT 
OF DEBT
UNPAID 
BALANCE
AMOUNT 
DUE 
MONTHLY
AMOUNT 
PAST DUE
Nations 
Bank ..
VA 
Mortgage 
Aug 1988
78,800.0
0
74,798.5
2
866.10
900.74

(Tax 
Collecto
r)
Property 
tax
205.88
51.00
17.15
-----
1st 
Commerci
al 
Credit ...
5.04 
acres
10,000
6,000
Autopay
89.00
-----
(J.D.)
2nd 
Mortgage 
to 
purchase 
home
7,428.73
6,932.25
-------
6,932.25
SunCoast 
...
Credit 
Line
2,500.00
1,993.53
74.99
-----
Ford 
Motor 
Credit
Vehicle 
Purchase
12,189.6
0
3,169.38
253.95
253.95
Hemorrho
id 
Clinic ...
Surgery
1,707.00
310.00
30.00

Nations 
Bank 
Visa
Credit 
Card
2,700.00
2,411.94
70.00
----
First 
Union 
Visa
Credit 
Card
2,800.00
2,703.82
100.00
----
Barnett 
Visa
Credit 
Card
5,000
4,337.84
100.00
----
Citibank 
Ready 
Credit
Credit 
Line
3,100.00
1391.59
60.00
----
Home 
Depot
Credit 
Card
500.00
206.15
30.00
----
Sears
Credit 
Card
1,500.00
788.73
20.00
----
(AAO 
POA)
Annual 
Dues
50.00
50.00
----
50.00

The veteran claimed total debts of $105,144.78 with monthly 
payments of $1,711.19, and past due amounts of $8,136.94.  
They had total assets of $97,107 based upon $100 of cash in 
bank, $6,000 on resale value of two automobiles, $80,000 in 
real estate owned, and $10,987 in "OTHER ASSETS."  In 
summation, they claimed a combined net income of $2,377.26 
and total monthly expenses of $2,574.58 resulting in a net 
monthly deficit of $197.32.

In October 1996, the veteran appeared for a second time 
before the Committee.  He reported that his household income 
was insufficient to cover the basic necessities of living for 
himself, his spouse, his mother-in-law and three children.  
His ability to work overtime was limited.  He had made 
arrangements with several credit card companies to have his 
account go inactive while he paid down the outstanding 
principle.  He had very little spending money.  He explained 
that the second mortgage on his home was held by the 
homebuilder to cover the balance in excess of his VA approved 
loan.  Thereafter, the veteran submitted copies of his 
financial obligations that were listed on his June 1996 FSR.

During the Travel Board Hearing in July 2000, the veteran 
additionally stated that he made his best efforts with both 
the mortgage company and VA to avoid defaulting on his loan.  
He felt the mortgage company did not deal with him honestly 
when he attempted to bring the loan into compliance.  He 
believed that the foreclosure sale resulted in a net loss of 
$12,000 to him in lost mortgage payments and repairs, and 
argued that he could not have been unjustly enriched as a 
result of the default.  Rather, he viewed the home as an 
investment which he could give to his daughter someday.  He 
indicated that his financial situation had not changed 
significantly since 1996.  The gross salary of himself and 
his wife was approximately $2,400, and his monthly expenses 
had decreased "a little" with the payment of a few loans.  
He still estimated his total debt to be around $100,000.  He 
was current on all of his bills.

By letter dated March 2001, the Committee sent the veteran 
another audit of his account verifying the indebtedness of 
$1,616.02 plus interest.  In April 2001, the Committee 
determined that the veteran's debt was properly created and 
deemed valid.

II.  Analysis

VA has the right to indemnity and subrogation when it has 
been required to make payment to a lender pursuant to a home 
loan guaranty.  38 C.F.R. § 36.4323(a) (2003).  See 
Travelstead v. Derwinski, 1 Vet. App. 344, 346 (1991), aff'd, 
978 F.2d 1244 (Fed. Cir. 1992).  Amounts paid by VA under a 
home loan guaranty constitute a debt owed by the veteran to 
the United States Government.  38 C.F.R. § 36.4323(e) (2003).  
The Government may proceed to collect a debt established by 
default of a home loan guaranty unless the veteran obtains a 
release from liability under the guaranty pursuant to 
38 U.S.C.A. § 3713 and 38 C.F.R. § 36.4323(f) or a waiver of 
liability pursuant to 38 U.S.C.A. § 5302 and 38 C.F.R. 
§§ 1.964 and 1.965.



A. Validity of Debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran's representative has argued that the debt is invalid 
on a theory that VA violated its duty to assist the veteran 
in avoiding foreclosure pursuant to 38 U.S.C.A. § 3732(a)(4).  
This statutory provision directs the Secretary to:

(i) provide the veteran with information and, 
to the extent feasible, counseling regarding -
(I) alternatives to foreclosure, as 
appropriate in light of the veteran's 
particular circumstances, including 
possible methods of curing the default, 
conveyance of the property to the 
Secretary by means of a deed in lieu of 
foreclosure, and [VA assuming an 
assignment of the loan and security] and, 
(II) what [VA's] and the veteran's 
liabilities would be with respect to the 
loan in the event of foreclosure; and
(ii) advise the veteran regarding the 
availability of such counseling;

except with respect to loans made by a lender 
which the Secretary determined has a 
demonstrated record of consistently providing 
timely and accurate information to veterans 
with respect to such matters.

First, it has been claimed that the veteran submitted an FSR 
as requested by the VA loan representative.  The veteran has 
testified to doing so, but there is no documentary evidence 
to support his allegation.  Rather, the December 16, 1992 
notes of VA's loan service representative states that the 
veteran was "sulking" and "doesn't want to put stmt. 
together."  Of note, the veteran has not proved to be a 
trustworthy historian as demonstrated his evasive testimony 
and the conflict of record wherein his attorney reported 
rental income on the subject property for at least six months 
following the default while the veteran currently claims only 
two months' worth of rental payments.  He has also not 
responded the most recent request for him to submit an FSR.  
The presumption of administrative regularity dictates that 
the record would contain the FSR had it been sent to VA.  See 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).

Second, it has been claimed that VA's duty to assist the 
veteran was not contingent upon receipt of an FSR, and that 
VA had to assist the veteran "as long as [the veteran] was 
trying to rectify the situation."  This argument is contrary 
to VA regulations wherein upon being interviewed, the veteran 
has a duty to his report present income and monthly expenses.  
See 38 C.F.R. § 36.4278(h) (2003).  A failure to report such 
information precludes VA from developing a realistic and 
mutually satisfactory arrangement for curing the default.  
38 C.F.R. § 36.4278(h)(5) (2003).  

The argument has primarily been made that VA should have 
intervened with the mortgage company after its refusal to 
accept his certified check of $1,967 in early 1993.  The 
record discloses that VA's loan service representative spoke 
to either the veteran or his wife on 7 occasions in December 
1992.  Prior to the tender of $1,967 to the mortgage holder 
in February 1993, the veteran and his wife conceded that they 
were behind on two mortgages with arrangements to make 11/2 
months' worth of payments on each until the default was 
cured.  The veteran admitted that he was "overobligated for 
his plan on this loan."  The veteran was then attempting to 
modify his original 11/2 months' payment to a one month payment 
followed by another payment two weeks later by "borrowing 
funds."  The VA loan counselor did offer to propose a plan 
but only upon receipt of a financial statement "showing he 
can pay 11/2."

In this context of facts, the VA loan service representative 
counseled the veteran that his alternative to foreclosure was 
to attempt to sell his property.  The veteran advised, 
however, that his spouse "won't agree."  The VA loan 
service representative then offered to propose a payment plan 
to the mortgage holder on a showing by the veteran that the 
plan was financially viable, but the veteran never 
demonstrated that he was capable of paying the mortgage.  The 
"NOTICE OF DEFAULT" before the loan service representative 
included the veteran's report of a net monthly balance of 
$6.23 which was obviously insufficient to support a 11/2 
months' payment plan on the property in question let alone 
the other 11/2 month payment on his other residence.  The 
veteran did offer a partial payment as alleged that was 
refused by the mortgage holder.  The VA loan service 
representative contacted the mortgage company in May 1993 who 
informed VA that the $1,967.12 offered was returned as 
insufficient to reinstate the loan counting fees and costs.  
See 38 U.S.C.A. § 3732(a)(5).  

On this evidence, the Board finds that VA satisfied its 
"counseling" duties under 38 U.S.C.A. § 3732(a)(4)(A).  VA 
attempted in good faith to assist the veteran in bringing his 
loan current, and to counsel him in alternatives to 
foreclosure.  The veteran was interviewed, but he failed in 
his duty to report his present income and monthly expenses.  
See 38 C.F.R. § 36.4278(h) (2003).  The veteran's failure to 
cooperate precluded the VA representative from developing a 
realistic and mutually satisfactory arrangement for curing 
the default.  38 C.F.R. § 36.4278(h)(5) (2003).  As such, 
there was no breach of 38 U.S.C.A. § 3732(a)(4)(A) as to 
render the creation of the debt as invalid.  See Buzinski v. 
Brown, 6 Vet. App. 360, 369 (1994) (VA had substantially 
complied with 38 U.S.C.A. § 3732(a)(4)(A) where the only 
assistance the claimant did not receive was due to his own 
inaction).  The veteran has not disputed the calculations of 
the VA loan guaranty indebtedness in the amount of $1,616.02 
plus interest, and the Board finds no basis to challenge the 
indebtedness amount.  The preponderance of the evidence 
establishes the VA loan guaranty indebtedness of $1,616.02 
plus interest was validly created.

B.  Bad faith or misrepresentation

The Committee has determined that waiver of recovery is not 
prohibited in this case as the loan guaranty indebtedness was 
not the result of conduct on the veteran's part which 
amounted to "fraud," "misrepresentation of a material 
fact," or "bad faith".  38 U.S.C.A. § 5302(c) (West 2002).  
The Board finds that there is insufficient evidence of record 
to support a finding of fraud, misrepresentation, or bad 
faith by the veteran, and accepts the Committee's 
determination on this issue.  See 38 U.S.C.A. § 5107(b) (West 
2002).

C.  Equity and good conscience

Accordingly, the veteran's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.964(3) 
(2003).  In essence, "equity and good conscience" means 
fairness to both the veteran and to the government.  38 
C.F.R. § 1.965(a) (2003).  In arriving at this decision, VA 
must give consideration to the following factors:

(1) Fault of debtor. Where actions of the debtor 
contribute to creation of the debt; 
(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault; 
(3) Undue hardship. Whether collection would deprive 
debtor or family of basic necessities;
(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended;
(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor;
(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation.

38 C.F.R. § 1.965(a)(1) (2003).  See Smith v. Derwinski, 1 
Vet. App. 267, 279 (1991); Farless v. Derwinski, 2 Vet. App. 
555, 556 (1992) (an "equity and good conscience" 
determination is a discretionary decision based upon 
principles enumerated in 38 C.F.R. § 1.965(a)).

The Board finds that the veteran is solely responsible for 
the creation of the VA home loan guaranty indebtedness.  The 
veteran bought the subject property in 1981 as a primary 
residence and later converted it to a rental property upon 
purchasing a larger primary residence.  He assumed the risk 
of holding two mortgages and the reasons for default, while 
less than clear, are largely irrelevant.  There was simply no 
action on the part of VA which caused the default.  As 
indicated above, VA did make efforts upon notice of the 
default to counsel the veteran concerning his alternatives, 
but the veteran failed to cooperate by providing VA with any 
financial information supporting his claim that his proposed 
payment was feasible.  So, even after the default, there was 
no fault on the part of VA to avoid foreclosure of the 
property and, hence, the resulting home loan guaranty 
indebtedness.

Contrary to the veteran's assertions, a failure to make 
restitution to the Government of the home loan guaranty 
indebtedness would result in unfair gain to the veteran.  
This property provided him shelter for 8 years, and rental 
income until at least the time of his default.  For the 
entire period, he was entitled to a tax deduction for the 
mortgage interest on the loan.  His accumulated equity was 
returned in the form of a lesser indebtedness to the 
Government.  According to the statement made by the veteran's 
attorney in March 1993, the veteran had received at least 6 
months' rent for the subject property which was never applied 
towards the defaulted loan.  The Board notes that an attorney 
has a legal obligation to make factually correct assertions, 
and the veteran's contrary testimony is confusing and 
unreliable.  The veteran's version of events gives him two 
month's worth of rent not applied to the default.  Whatever 
the case, the veteran did not lose a $12,000 investment as 
claimed, but rather appears to have made enough money in 
rental income during the default period to cover the 
indebtedness in this case.  On the other hand, the Government 
extended to the veteran a guaranteed home loan and the 
exercise of that guaranty upon default resulted in a loss to 
the Government of $1,616.02 plus 3% interest a year that has 
been accruing since 1993. 

The veteran ended up using the subject property as a rental 
investment, and currently resides in a home supported by 
another VA loan guaranty.  Thus, recovery of the indebtedness 
would not nullify the purpose of VA's mortgage home loan 
program of allowing veterans greater access to the housing 
market by guaranteeing payment of a loan to the mortgage 
lender in the event of default.  Further, it is not 
contended, and it is not shown, that he relied on any VA 
benefit that resulted in relinquishment of a valuable right 
or incurrence of a legal obligation.

Finally, the Board finds that VA collection of the 
indebtedness would not deprive the veteran or his family of 
the basic necessities of life.  The veteran last submitted an 
FSR in 1996, and has not cooperated by providing an update on 
his financial status.  Nonetheless, he did testify in July 
2000 that his net monthly income has increased somewhat while 
his net monthly obligations have decreased somewhat.  The 
1996 FSR reported a net monthly income of $2370.26 and he 
testified to a net monthly income of $2,400 in July 2000.  
His costs for the basic necessities of living as reported in 
1996 included $866.10 for a mortgage note, $240 for food, 
$268 for utilities and heat and an additional $355.45 
covering expenses such as phone, automobile insurance, life 
insurance and gasoline.  Thus, the costs for the basic 
necessities of living average around $1730 per month leaving 
a sum of $641 to cover his remaining contractual obligations.  
VA stands in the same priority as the other creditors listed 
on his FSR which, according to his July 2000 testimony, are 
less numerous in number.  Thus, the evidence shows that he 
has incurred a debt to the government, and that he has 
sufficient available resources to pay this debt.  There is 
nothing in the record to suggest that repayment would cause 
undue hardship as his income more than covers the basic 
necessities of life.

Based upon the above, the Board finds that recovery of the VA 
loan guaranty indebtedness in the amount of $1,616.02 plus 
interest would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.964, 
1.965 (2003).  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).  The claim for waiver of recovery, therefore, is 
denied.

III.  Due process

In so holding, the Board notes that the duty to notify and 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO has 
provided the veteran a May 1995 letter explaining the 
creation of his debt.  A November 1995 Statement of the Case 
(SOC) reciting the standard for equity and good conscience, a 
summary of findings and evidence reviewed, and the Reasons 
and Bases for the denial.  In March 2001, the Committee sent 
the veteran another audit of his loan account and, by letter 
dated April 2001, the Committee provided the veteran the 
Reasons and Bases for determining the validity of the debt.  

The veteran has had two separate hearings before the 
Committee, and an additional hearing before the Board.  He 
has been requested on several occasions to submit an FST as 
necessary to substantiate the claim.  In April 2001, the RO 
provided the veteran an FSR to be completed and returned, but 
the veteran has not cooperated in the development of his 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (reconsideration 
denied, 1 Vet. App. 406 (1991) (a claimant must cooperate by 
providing information within his/her control).  On this 
record, the Board finds that the veteran has been properly 
advised of the evidence and/or information necessary to 
substantiate his claim, and the relative duties on the part 
of himself and VA in developing his claim.  The veteran has 
failed in his duty to develop his claim and, absent his 
cooperation, the Board finds that no reasonable possibility 
exists that any further development of the claim would be 
capable of producing evidence that would substantiate the 
claim.  Thus, for all practical purposes, the requirements of 
the VCAA have been met in this case.


ORDER

Waiver of recovery of VA loan guaranty indebtedness in the 
amount of $1,616.02 plus interest is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



